Case: 2:19-cv-01325-SDM-KAJ Doc #: 17 Filed: 07/02/19 Page: 1 of 11 PAGEID #: 83




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

PHILIP CHARVAT, individually and on behalf             Case No. 2:19-cv-1325
of a class of all persons and entities similarly
situated,                                              Judge Smith

               Plaintiff,                              Magistrate Judge Jolson

vs.

LE ENERGY, LLC d/b/a UTILITY GAS &
POWER,

               Defendant.

PLAINTIFF PHILIP CHARVAT’S MEMORANDUM IN OPPOSITION TO MOTION TO
                  DISMISS FIRST AMENDED COMPLAINT

                                        INTRODUCTION

       Plaintiff Philip Charvat’s (“Mr. Charvat’s”) Complaint is well pled. He alleges that he

received a pre-recorded call directing him to press “one” to see if he could qualify for a fixed

electric rate, he pressed “one” in order to identify the caller, and then a live representative came

on the line and determined he qualified for a fixed electric rate, quoted him a specific fixed

electric rate, and told him that he was from Defendant LE Energy d/b/a Utility Gas & Power

(“LE Energy”) and that LE Energy would be providing him the fixed electric rate. These factual

allegations are more than sufficient to state a plausible claim that LE Energy made the call to

him.

       LE Energy claims that Mr. Charvat’s Complaint should be dismissed because he did not

provide sufficient evidentiary material to conclusively negate the possibility that LE Energy

could have hired some other unidentified company to dial his number prior to its live

representative coming on the line to speak with Mr. Charvat. But that is not Mr. Charvat’s

burden at this stage. Mr. Charvat did far more than could be expected of any recipient of LE
Case: 2:19-cv-01325-SDM-KAJ Doc #: 17 Filed: 07/02/19 Page: 2 of 11 PAGEID #: 84




Energy’s illegal calls to investigate the source of the call by feigning interest in LE Energy’s

sales pitch. He is not required to know the hidden inner workings of LE Energy’s dialing

processes to allege a plausible TCPA claim. For the foregoing reasons, LE Energy’s Motion to

Dismiss must be DENIED.

                                  FACTUAL BACKGROUND

       Mr. Charvat brings this action under the Telephone Consumer Protection Act (“TCPA”),

47 U.S.C. § 227, a federal statute enacted in response to widespread public outrage about the

proliferation of intrusive, nuisance, telemarketing practices. See Mims v. Arrow Fin. Servs.,

LLC, 132 S. Ct. 740, 745 (2012). Mr. Charvat alleges that LE Energy made a pre-recorded

telemarketing call to his residential telephone number in violation of the TCPA.

       LE Energy placed a pre-recorded telemarketing call to Mr. Charvat’s residential

telephone number on February 5, 2019. (Doc. 7, ¶¶ 2, 27-29.) LE Energy uses pre-recorded

messages in its telemarketing efforts because they allow for thousands of automated calls to be

placed at one time, but its telemarketing representatives, who are paid by the hour, only talk to

individuals who continue the call by pressing a button. (Id., ¶ 22, 24.)

       When Mr. Charvat picked up the phone, a pre-recorded message was played, stating:

               This is an important message. If you have paid your recent bills on
               time you can now have a fixed rate to avoid expensive rate
               increases this season. Press one to see if you can qualify for the
               long term savings. Please press one now.

(Id., ¶¶ 29-30.) Because the company was not identified in this pre-recorded message, Mr.

Charvat responded by pressing “one” to speak with a live individual in order to determine who

had illegally called him. (Id., ¶¶ 31-32.) Mr. Charvat feigned interest in the energy savings

telemarketing pitch that was made on the call, and by doing so, was able to identify LE Energy

as the company that made the call. (Id., ¶ 32.)



                                                  2
Case: 2:19-cv-01325-SDM-KAJ Doc #: 17 Filed: 07/02/19 Page: 3 of 11 PAGEID #: 85




         When the live individual came on the line, he determined that Mr. Charvat was a

qualified customer. (Id., ¶ 33.) The live individual then “quoted [Mr. Charvat] a specific fixed

electric rate and told him that his company would be providing and giving him that rate.” (Id.,

¶ 34.) The live individual “further stated his company was ‘Utility Gas & Power’,” which is a

registered trade name of LE Energy. (Id. ¶ 35-36.) “LE Energy tried to sell [Mr. Charvat] its

goods and services on the call.” (Id. ¶ 37.) Mr. Charvat did not consent to receive the call. (Id.,

¶ 23.)

         Mr. Charvat brings this suit on behalf of a proposed class of other similarly situated

persons or entities. Mr. Charvat and the other call recipients were harmed by the calls because

“[t]hey were temporarily deprived of legitimate use of their phones because the phone line was

tied up during the telemarketing calls and their privacy was improperly invaded. Moreover,

these calls injured [Mr. Charvat] and the other call recipients because they were frustrating,

obnoxious, annoying, were a nuisance, and disturbed the solitude of [Mr. Charvat] and the

class.” (Id., ¶ 38.)

                                       LEGAL STANDARD

         On a motion to dismiss under Rule 12(b)(6), a court determines whether a plaintiff is

entitled to offer evidence in support of his claims. See Bell Atl. Corp. v. Twombly, 550 U.S. 544,

563 n.8 (2007) (citation omitted). To survive such a motion, a plaintiff must merely plead

enough facts “to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 663 (2009). A motion to dismiss must be denied unless there is no “reasonable expectation

that discovery will reveal evidence” that would enable the trier of fact to decide in favor of the

plaintiff. Matrix Initiatives, Inc. v. Siracusano, 563 U.S. 27, 46 (2011).




                                                  3
Case: 2:19-cv-01325-SDM-KAJ Doc #: 17 Filed: 07/02/19 Page: 4 of 11 PAGEID #: 86




                                       LAW AND ARGUMENT

        Mr. Charvat has pled a plausible claim that LE Energy made a prerecorded call to his

residential telephone number. A live representative of LE Energy told him on the call that his

company was called Utility Gas & Power—a trade name of LE Energy—and told him that his

company—LE Energy—would be providing him a specific fixed electric rate. (See Doc. 7,

¶¶ 31-37.)

        If the live representative was actually from some other company, he gave Mr. Charvat no

indication that was the case. Indeed, if that were the case, it would be contrary to what he

explicitly told Mr. Charvat. (See id., ¶¶ 34-36.) While it is always possible that the live

representative was lying to him, Mr. Charvat is not required to negate that possibility at the

pleading stage. Mr. Charvat only needs to make plausible allegations. Considering the

representative told him his company was LE Energy, it is certainly plausible that he was an LE

Energy employee rather than an employee of some other unidentified company.

        Likewise, if LE Energy happened to use some other company to initially dial Mr.

Charvat’s number and physically place the prerecorded call, there was no indication that was the

case either. The prerecorded message did not mention LE Energy by name1, but it advertised LE

Energy’s services—the fixed electric rate that LE Energy provides its customers—and directed

the recipient to press one to see if they qualified. (Id., ¶ 30.) Mr. Charvat did so, and then a live

representative came on the line and proceeded to “determine[ ] that [Mr. Charvat] was a qualified

customer” and “quote[ ] [Mr. Charvat] a specific fixed electric rate and [tell] him that his

company would be providing him and giving him that rate.” (Id., ¶¶ 32-34.) As such, the live

representative from LE Energy did exactly what the prerecorded message said would occur—he

1
 This is by design, to trick unwitting recipients of the calls into believing it is their current energy
supplier calling them with an “important message” about their eligibility for savings on their electric bill
due to paying their bills on time. (See Doc. 7, ¶ 30.)


                                                      4
Case: 2:19-cv-01325-SDM-KAJ Doc #: 17 Filed: 07/02/19 Page: 5 of 11 PAGEID #: 87




determined Mr. Charvat’s eligibility for a fixed electric rate and quoted him the rate. Given the

obvious link between what the prerecorded message said and what the LE Energy employee did

as soon as he came on the line, it is certainly plausible that LE Energy placed the call. Indeed, as

Mr. Charvat alleged, LE Energy uses prerecorded messages because thousands of calls can be

placed at one time, but their telemarketing representatives, who are paid by the hour, only talk to

individuals who pick up the telephone, thereby shifting the burden of wasted time to consumers.

       As such, Mr. Charvat’s allegations are similar to (and are in fact stronger than) those

recently found to be sufficient to withstand a motion to dismiss in Bank v. CreditGuard of Am.,

No. 18-CV-1311 (PKC) (RLM), 2019 U.S. Dist. LEXIS 49363, at *20-22 (E.D.N.Y. Mar. 22,

2019). In that case, though the initial telemarketing call the plaintiff received did not mention

the name of the entity making the call, the plaintiff alleged that during the course of his follow-

up investigation, he “confirmed that the live operator he was connected to as part of the

Telemarketing Call was ‘someone from Freedom Financial.’” Id. at *20-21. There were

multiple “Freedom Defendants” which the plaintiff alleged had done business as “Freedom

Financial,” and the court found that the plaintiff’s allegations were “sufficient to raise a plausible

inference that at least one of the Freedom Defendants was responsible for initiating the

Telemarketing Call,” but that “time would tell” which of the Freedom Defendants, if any,

actually initiated the call. Id. at *21. See also Abante Rooter & Plumbing v. Pivotal Payments,

Inc., No. 16-cv-05486-JCS, 2017 U.S. Dist. LEXIS 26457, at *4-11, 23-24 (N.D. Cal. Feb. 24,

2017) (plaintiff alleged facts supporting plausible inference defendant was responsible for

robocalls where plaintiff alleged it received generic prerecorded messages, followed the

messages’ instructions, and then received follow up calls from the defendant). Mr. Charvat is

not required at the pleading stage to definitively prove that LE Energy did not use some




                                                  5
Case: 2:19-cv-01325-SDM-KAJ Doc #: 17 Filed: 07/02/19 Page: 6 of 11 PAGEID #: 88




unidentified third party to dial his number. Morris v. SolarCity Corp., No. 15-CV-05107-RS,

2016 U.S. Dist. LEXIS 46748, at *2 (N.D. Cal. Apr. 6, 2016) (“While it certainly is plausible

that the calls could have been made by some such third party, it is not Morris’s burden at this

juncture to come forward with allegations or evidence conclusively negating the possibility that

Solar City neither made the calls itself nor can be held indirectly liable. He has alleged facts

from which SolarCity’s direct or indirect liability may plausibly be inferred.”); CreditGuard of

Am., 2019 U.S. Dist. LEXIS 49363, at *21-22. It is always a possibility that behind the scenes,

LE Energy could have hired some other party to do the dialing, but as the call played out, there

was no indication that occurred. Mr. Charvat did what he could to identify LE Energy, but he

was not required to depose the live representative as to the inner-workings of LE Energy’s

telemarketing processes in order to state a plausible TCPA claim. See Brown v. Collections

Bureau of Am., Ltd, 183 F. Supp. 3d 1004, 1005 (N.D. Cal. 2016) (“A plaintiff need not

somehow have inside knowledge of a defendant’s operations and equipment to survive dismissal

under Rule 12(b)(6), rather, he or she merely must proffer factual allegations that support a

reasonable inference that an ATDS was used.”); Metten v. Town Sports Int’l., LLC, No. 18-CV-

4226 (ALC), 2019 U.S. Dist. LEXIS 47138, at *8-9 (S.D.N.Y. Mar. 21, 2019) (direct liability

sufficiently alleged where plaintiff plausibly alleged the defendant initiated texts using CallFire

software, although it was also plausible the defendant could have had an agency relationship

whereby CallFire initiated the texts, noting it “would be unreasonable” to require the plaintiff to

allege the specifics of such a relationship prior to discovery). Indeed, as soon as Mr. Charvat

ceased to appear to be an interested customer, the representative would have likely hung up the

phone on him.




                                                 6
Case: 2:19-cv-01325-SDM-KAJ Doc #: 17 Filed: 07/02/19 Page: 7 of 11 PAGEID #: 89




       LE Energy claims that Mr. Charvat did not plead enough factual details to link LE

Energy to the prerecorded call, but the details LE Energy claims are missing are superfluous. LE

Energy does not explain how pleading the name of the live representative or the caller ID (often

spoofed in any event and unnecessary here to link multiple calls of questionable origin together

because there was only one call) would change anything, and cannot even think of any other

details Mr. Charvat should have included but didn’t. Aside from the live representative’s name

and the caller ID, LE Energy merely makes a vague claim that Mr. Charvat did not provide any

“other information linking LE Energy” to the prerecorded message, while ignoring that the live

LE Energy representative that came on the line proceeded exactly as the prerecorded message

described—to determine Mr. Charvat’s eligibility and then to offer him a fixed electric rate. (See

Doc. 13, p. 7.)

       LE Energy also attempts to break apart the prerecorded message from the rest of the call

by characterizing how Mr. Charvat came to speak to the LE Energy representative as “an

outbound call from [Mr. Charvat] to an apparent inbound call center,” but Mr. Charvat simply

followed the process set forth in the message and pressed “one,” resulting in an LE Energy

representative coming on the line. (See id., p. 8; Doc. 7, ¶¶ 30-34.) A court has admonished

defendants in another case when they similarly attempted to recast Mr. Charvat’s allegations:

                  I also reject defendants’ attempt to skirt plaintiff’s allegations of
                  their direct involvement in the automated call by recasting his
                  allegations about being ‘transferred’ to an Esurance agent as
                  setting forth an ‘inbound call by plaintiff to a live Esurance
                  employee.’ That characterization plainly distorts plaintiff's account
                  of the call and of how he came to speak to a live agent.

Charvat v. Allstate Corp., 29 F. Supp. 3d 1147, 1150-1151 (N.D. Ill. 2014) (denying motion to

dismiss).




                                                   7
Case: 2:19-cv-01325-SDM-KAJ Doc #: 17 Filed: 07/02/19 Page: 8 of 11 PAGEID #: 90




       LE Energy’s case law is all readily distinguishable from this case. In Bank v. Vivint

Solar, Inc., No. 18-CV-2555 (MKB), 2019 U.S. Dist. LEXIS 30638 (E.D.N.Y. Feb. 25, 2019),

the plaintiff alleged that he received a generic prerecorded message, that he was transferred to a

live person, and that the live person told the plaintiff “approximately 30 minutes later, someone

would call him.” Id. at *2-3 (emphasis added). The plaintiff didn’t allege that the live person

provided him any other information or said anything about which entity or entities’ business was

being promoted. Id. at *2-6. Rather, the plaintiff attempted to rely on a follow-up call 30

minutes later from the defendant to allege that the initial call was placed by the defendant as

well. Id. Here, in contrast, the live person that Mr. Charvat spoke with on the illegal call to his

residence told him he was from LE Energy and promoted LE Energy’s services. No one told

him to await a callback from some other person or entity. Indeed, the mere fact that this didn’t

happen to Mr. Charvat as it did to the plaintiff in Vivint Solar bolsters Mr. Charvat’s allegation

that LE Energy placed the call to him.

       In Canary v. Youngevity Int’l., Inc., No. 5:18-cv-03261-EJD, 2019 U.S. Dist. LEXIS

46429 (N.D. Cal. Mar. 20, 2019), the plaintiff did not answer the call in question, and the

voicemail message left on the plaintiff’s phone specifically identified a third party other than the

defendant. Id. at *2-4. Moreover, calling the number set forth in the voicemail message only led

to a support specialist of the third party—“there was no mention of [the defendant].” Id. at *2-4,

6-9. The plaintiff alleged that despite what the support specialist told him, the support specialist

was really an employee of the defendant, but his allegations in this regard were not plausible. Id.

These allegations do not resemble Mr. Charvat’s here, where he alleges he spoke to a live

individual on the illegal call to his residence who specifically told him that his company was LE

Energy and tried to sell him LE Energy services. Mr. Charvat’s allegations simply set forth what




                                                 8
Case: 2:19-cv-01325-SDM-KAJ Doc #: 17 Filed: 07/02/19 Page: 9 of 11 PAGEID #: 91




the live representative told him; he is not trying as the plaintiff in Canary was to allege that the

live individual was being untruthful and was really an employee of some other entity.

        In Banks v. Pro Custom Solar, No. 17-CV-613 (LDH) (JO), 2018 U.S. Dist. LEXIS

128182 (E.D.N.Y. July 31, 2018), the court found a claim for direct liability had not been alleged

against the defendant where the plaintiff alleged he spoke with a sales representative from a third

party, Sunnova, who told him that Sunnova “works with” the defendant and that Sunnova “uses

prerecorded calls.” Id. at *5-6. The court found that these statements would only allow for an

inference that Sunnova, not the defendant, placed the calls so as to be directly liable under the

TCPA but found that as to the defendant, plaintiff had successfully pled vicarious liability.2 Id.

Here, the live representative told Mr. Charvat that his company was LE Energy and that his

company was providing him and giving him the specific electric rate offered. There was no

indication that the representative was anything other than an LE Energy employee.

        Finally, in what appears to be an attempt to prop up a motion to dismiss that cannot stand

on its own two feet, LE Energy contends that the Court should hold Mr. Charvat to a higher

standard than the typical Rule 12(b)(6) standard used for other plaintiffs. There is no support for

this proposition. In Childress v. Liberty Mut. Ins. Co., No. 17-CV-1051 MV/KBM, 2018 U.S.

Dist. LEXIS 167281, at *3-4 (D.N.M. Sept. 28, 2018), the court did not “take into consideration

that plaintiff was ‘well-versed in pursuing claims involving the TCPA’ in granting [the

defendant’s] motion to dismiss” as LE Energy deceptively states. (Doc. 13, p. 11.) That case

involved a pro se plaintiff, and the court only took the pro se plaintiff’s experience in pursuing

claims under the TCPA into consideration in a previous opinion denying his request to file a

second amended complaint prepared by newly retained counsel. Childress, 2018 U.S. Dist.


2
 The complaint was not dismissed as LE Energy falsely states; the court denied the motion to dismiss.
(See id. at *8; Doc. 13, p. 9.)


                                                   9
Case: 2:19-cv-01325-SDM-KAJ Doc #: 17 Filed: 07/02/19 Page: 10 of 11 PAGEID #: 92




LEXIS 167281, at *3-43. On the basis of this misrepresentation of Childress, LE Energy asks

the Court to pore through other complaints filed by counsel for Mr. Charvat and compare the

level of detail set forth in each complaint. The request is inappropriate in any event, but

particularly so because LE Energy asks the Court to do so without taking into consideration the

unique circumstances of each case, the TCPA violations alleged, or the reasons certain details

would or would not have been useful to include. Moreover, some telemarketers simply share

more information than others. However, even if the Court decides to inappropriately engage in

such an analysis and to hold Mr. Charvat to some sort of new heightened 12(b)(6) standard

because he and his counsel’s TCPA complaints are consistently well-pled, Mr. Charvat’s

complaint meets his own heightened pleading standards. This case is simple in comparison to

many other complaints Mr. Charvat’s counsel have filed on his behalf, in that there was only a

single call as opposed to a series of calls, and the sales representative on the call said he was

from LE Energy. There was simply no need to overcomplicate the matter. If anything, the fact

that LE Energy is so complimentary of Mr. Charvat and his counsel’s knowledge of “what is

required to state a claim under the TCPA” and of how to “properly plead” TCPA claims weighs

in favor of finding that they did so once again in this case.

                                          CONCLUSION

       For the foregoing reasons, LE Energy’s Motion to Dismiss should be DENIED.




3
  The facts of Childress are also readily distinguishable, as the caller in the pre-recorded message
allegedly violating the TCPA identified themselves as being from “Cheap Insurance Experts” as opposed
to the defendant, Liberty Mutual Insurance Co. Id. at *8-11.


                                                 10
Case: 2:19-cv-01325-SDM-KAJ Doc #: 17 Filed: 07/02/19 Page: 11 of 11 PAGEID #: 93




Dated: July 2, 2019                          PLAINTIFF,
                                             By his attorneys

                                             /s/ Brian K. Murphy
                                             Brian K. Murphy, Trial Attorney (0070654)
                                             Jonathan P. Misny (0090673)
                                             Murray Murphy Moul + Basil LLP
                                             1114 Dublin Road
                                             Columbus, OH 43215
                                             (614) 488-0400
                                             (614) 488-0401 facsimile
                                             murphy@mmmb.com
                                             misny@mmmb.com

                                             Anthony I. Paronich (admitted pro hac vice)
                                             Paronich Law, P.C.
                                             350 Lincoln Street, Suite 2400
                                             Hingham, MA 02043
                                             (508) 221-1510
                                             anthony@paronichlaw.com



                                   CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2019, the foregoing was electronically filed with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to the following:

Michael J. Zbiegien, Jr.                          Ryan D. Watstein
David J. Butler                                   Matthew A. Keilson
Taft Stettinius & Hollister LLP                   Kabat Chapman & Ozmer LLP
65 East State Street, Suite 1000                  171 17th Street NW, Suite 1550
Cincinnati, OH 43215                              Atlanta, GA 30363
mzbiegien@taftlaw.com                             rwatstein@kcozlaw.com
dbutler@taftlaw.com                               mkeilson@kcozlaw.com


                                             /s/ Brian K. Murphy
                                             Brian K. Murphy (0070654)




                                                11
